                                      UNITED STATES DISTRICT COURT
                                              DISTRICT OF MARYLAND

          CHAMBERS OF                                                                         U.S. COURTHOUSE
         CHARLES B. DAY                                                                   6500 CHERRYWOOD LANE
UNITED STATES MAGISTRATE JUDGE                                                          GREENBELT, MARYLAND 20770
                                                                                                 (301) 344-0393


                                                October 15, 2019


        Via Electronic Filing and Mail

        To:      Counsel of Record and Pro-Se
                 Defendant

        Re:      National Electrical Benefit Fund v. NRG Management Solutions, Inc.
                 Civil Action No.: TDC-19-254

        Dear Counsel of Record and Defendant:

               A copy of the Report and Recommendation rendered in the above-captioned case is
        enclosed. Any objections you wish to make thereto must be made in writing and within 14
        days pursuant to Federal Rule of Civil Procedure 72(b)(2), a copy of which is enclosed.

                 After the time for filing written objections has expired, Judge Theodore D. Chuang will
        review the Report and Recommendation regardless of whether you have filed written objections
        to it. If you should fail to file written objections within the time set forth above (or within the
        time of any extension specifically granted by the Court) and Judge Chuang subsequently adopts
        the Report and Recommendation, you will have lost your right to appeal the finding of the Report
        and Recommendation to the United States Court of Appeals for the Fourth Circuit.

                                                             Very truly yours,


                                                                           /s/
                                                             Charles B. Day
                                                             United States Magistrate Judge
        CBD/hjd
